Citation Nr: 1045597	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  07-22 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
postoperative medial meniscectomy of the left knee with 
degenerative changes.

2.  Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service connection 
for a right knee disability, to include as secondary to the 
service-connected left knee disability.

3.  Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service connection 
for posttraumatic stress disorder (PTSD).

4.  Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service connection 
for an acquired psychiatric disorder (other than PTSD).



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to August 1977.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from April 2005 and June 2007 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

The April 2005 rating decision increased the Veteran's left knee 
disability rating to 10 percent, effective October 9, 2002, and 
declined to reopen the claims of entitlement to service 
connection for PTSD and a right knee disability.  The June 2007 
rating decision did not reopen the Veteran's claim of entitlement 
to service connection for anxiety and depression.  This case was 
remanded by the Board in May 2009 for further development.  

The Veteran was scheduled for a Board hearing in August 2008, for 
which he failed to report.  In August 2008, the Veteran submitted 
a statement wherein he apologized for missing the hearing and 
explained that he is currently undergoing in-patient psychiatric 
treatment at a VA hospital.  This statement was titled "Statement 
In Lieu of Hearing" and did not include a request to reschedule 
the hearing.  The Board therefore considers the Veteran's request 
for personal hearing to be withdrawn.

Although the Veteran has submitted evidence of a medical 
disability, and made a claim for the highest rating possible, he 
has not claimed to be unemployable due to his service-connected 
left knee disability alone; therefore, the question of 
entitlement to a total disability rating based on individual 
unemployability due to a service-connected disability has not 
been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); 
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

The Board notes that the Veteran's claim for service connection 
for PTSD and his claim for service connection for an acquired 
psychiatric disability (other than PTSD) are addressed 
separately.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the 
United States Court of Appeals for Veterans Claims (Court) held 
that a claim is not limited to the diagnosis identified by the 
Veteran.  More precisely, a claim is for a disability that may 
reasonably be encompassed by several factors including: (1) the 
claimant's description of the claim; (2) the symptoms the 
claimant describes; and (3) the information the claimant submits 
or that [VA] obtains in support of the claim.  A review of the 
claims file shows that the RO denied the Veteran's claims for 
PTSD and an acquired psychiatric disability (anxiety/depression) 
separately, and that the Veteran petitioned to reopen them on 
separate occasions.  Therefore, the Board finds that the issues 
of whether new and material evidence has been submitted to reopen 
each claim should be addressed separately.

Unfortunately, the issues of entitlement to an evaluation in 
excess of 10 percent for postoperative medial meniscectomy of the 
left knee with degenerative changes, whether new and material 
evidence has been submitted to reopen a claim for entitlement to 
service connection for a right knee disability, as well as 
entitlement to service connection for PTSD and anxiety and 
depression, are addressed in the REMAND portion of the decision 
below and are again REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.






FINDINGS OF FACT

1.  In a June 2003 decision, the RO denied the claim for service 
connection for PTSD based on the finding that there was no 
evidence of a current diagnosis of PTSD, and that the Veteran had 
failed to submit sufficient evidence to verify his in-service 
stressors; a notice of disagreement was not received within the 
subsequent one-year period.

2.  Evidence submitted since the June 2003 decision, by itself or 
when considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the Veteran's claim 
for service connection for PTSD, and therefore raises a 
reasonable possibility of substantiating the claim.

3.  In a June 2003 decision, the RO denied the claim for service 
connection for an acquired psychiatric disability (other than 
PTSD) based on the finding that there was no evidence linking the 
Veteran's current psychiatric disabilities (depression and 
anxiety) with mental problems he experienced in service ; a 
notice of disagreement was not received within the subsequent 
one-year period.

4.  Evidence submitted since the June 2003 decision, by itself or 
when considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the Veteran's claim 
for service connection for anxiety and depression, and therefore 
raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's June 2003 rating decision that denied the Veteran's 
claim for service connection for PTSD is final.  38 U.S.C.A. § 
7105 (West 2002 & Supp. 2009).

2.  New and material evidence has been received since the RO's 
June 2003 decision; thus, the claim for service connection for 
PTSD is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2009), 38 C.F.R. § 3.156 (2009).

3.  The RO's June 2003 rating decision that denied the Veteran's 
claim for service connection for anxiety and depression is final.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2009).

4.  New and material evidence has been received since the RO's 
June 2003 decision; thus, the claim for service connection for an 
acquired psychiatric disorder (other than PTSD) is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2009), 38 C.F.R. § 
3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), 
the United States Court of Appeals for Veterans Claims (Court) 
held that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim for 
the benefit sought by the claimant.  The duty to notify requires, 
in the context of a claim to reopen, the Secretary to look at the 
bases for the denial in the prior decision and to respond with a 
notice letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the previous 
denial.

In the decision below, the Board has reopened the Veteran's 
claims for service connection for PTSD and an acquired 
psychiatric disorder; and, therefore, regardless of whether the 
requirements of Kent have been met in this case, no harm or 
prejudice to the appellant has resulted.  Thus, the Board 
concludes that the current laws and regulations as they pertain 
to new and material evidence have been complied with, a defect, 
if any, in providing notice and assistance to the veteran was at 
worst harmless error in that it did not affect the essential 
fairness of the adjudication.  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-
120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92.

II.  New and Material Evidence Claims

PTSD

The Veteran seeks to reopen a claim of entitlement to service 
connection for PTSD.  In August 2002, the RO denied service 
connection for PTSD because the available evidence was 
insufficient to confirm that the Veteran actually engaged in 
combat or was a prisoner of war and because the available medical 
evidence was insufficient to confirm a link between his current 
symptoms and an in-service stressor.  The decision was confirmed 
in a June 2003 rating decision.  The Veteran did not appeal this 
decision and thus it became final within one year.  See 38 
U.S.C.A. § 7105.

The Veteran petitioned to reopen his claim for entitlement to 
service connection for PTSD in September 2003; however, the RO 
denied his petition to reopen in an April 2005 rating decision on 
the basis that the Veteran had yet to submit evidence of a 
verifiable in-service stressor.  

Prior unappealed decisions are final.  However, a claim will be 
reopened and the former disposition reviewed if new and material 
evidence is presented or secured with respect to the claim which 
has been disallowed.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a) (2009).  The United States Court of Appeals for Veterans 
Claims (Court) has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  See Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a) (2009).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, there 
must be new and material evidence presented or secured since the 
time that the claim was finally disallowed on any basis.  See 
Evans v. Brown, 9 Vet. App. 273 (1996).  In considering whether 
to reopen a claim, VA must assume the credibility of the 
aforementioned evidence which supports the veteran's claim as 
required by Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Since the prior final decision in June 2003, new evidence 
relevant to the Veteran's PTSD claim has been added to the claims 
file.  Such evidence includes VA treatment records dated from 
2003 through 2009; a note indicating that the Veteran failed to 
report to a scheduled VA examination in February 2005; a July 
2006 letter from the Kansas Soldiers' Home in Fort Dodge, Kansas, 
indicating that the Veteran was a resident of their facility from 
October 2004 to April 2005; treatment records from the Kansas 
Soldiers' Home in Fort Dodge, Kansas, dated in 2004; a December 
2009 letter from the Kansas Soldiers' Home in Fort Dodge, Kansas, 
indicating that the they could not locate any of the Veteran's 
records for the time period of January 2005; treatment records 
from St. Catherine Hospital in Garden City, Kansas, dated in 
2004; treatment records from Montfort Jones Memorial Hospital in 
Kosciusko, Mississippi, dated in 2006; and a note indicating that 
the Veteran failed to report to a scheduled VA PTSD examination 
in May 2007, and stressor statements submitted by the Veteran in 
July 2006 and August 2008.  

VA treatment records document diagnoses for PTSD, as well as 
diagnoses for a myriad of other psychiatric disorders.  A 
September 2007 VA treatment note indicated that the Veteran, at 
the direction of his lawyer, requested that a VA physician write 
a letter opining that his current mental problems were related to 
his care during his stay at Walter Reed Army Medical Center in 
1976; his VA social worker explained that the physician was 
unable to write such a letter and suggested that the Veteran 
instead file a claim for PTSD.  Records from the Kansas Soldiers' 
Home reveal treatment for substance abuse.  Records from St. 
Catherine Hospital reveal diagnosis of and treatment for severe 
major depressive disorder, recurrent without psychotic features.  
Records from Montfort Jones Memorial Hospital reveal treatment 
for suicidal ideation, with a questionable history of bipolar 
affective disorder and schizophrenia.  As the evidence had not 
previously been submitted to agency decision-makers and is not 
cumulative or redundant of other evidence of record, the evidence 
is new under 38 C.F.R. § 3.156(a) (2009).  
 
The Veteran also submitted stressor statements since the June 
2003 denial that shed additional light on his claimed stressor.  
Specifically, in a statement received in July 2006, the Veteran 
indicated that he was shot at by other military policemen after 
responding to an alarm at Seneca Army Depot, in Seneca County, 
New York, in May 1975.  He said he had been experiencing anxiety 
and suicidal thoughts since that time.  He also claimed to be the 
victim of racial harassment at Seneca Army Depot as well as at 
Fort Leonard Wood, Missouri.  Although an August 2001 VA 
discharge summary, of record at the time of the June 2003 prior 
denial, indicated that the Veteran claimed to have been shot at 
while serving as a military policemen while stationed in upstate 
New York, and also suffered from racial harassment while at Fort 
Leonard Wood, his July 2006 stressor statement concerning the 
alleged shooting in upstate New York contained additional 
details, such as date and specific location, which render the 
stressor capable of verification.  

Based on the foregoing, the Board finds that the new evidence 
relates to an unestablished fact necessary to substantiate the 
claim, that of a PTSD stressor capable of verification.  As such, 
it is found to be material.  Accordingly, the Veteran's request 
to reopen the claim for service connection for PTSD is granted.  

Anxiety and Depression

The Veteran also seeks to reopen a claim of entitlement to 
service connection for  anxiety and depression.  In June 2003, 
the RO denied service connection for anxiety and depression 
because, although the Veteran suffered from a mental condition 
while in service, other evidence received in connection with the 
claim indicated that the Veteran currently suffered from anxiety 
and depression which were unrelated to the disability noted in 
service.  The Veteran did not appeal this decision and thus it 
became final within one year.  See 38 U.S.C.A. § 7105.

The Veteran petitioned to reopen his claim for entitlement to 
service connection for anxiety and depression in April 2006; 
however, the RO denied his petition to reopen in a June 2007 
rating decision on the basis that the evidence received since the 
June 2003 denial did not show that the Veteran is treated for a 
current mental disorder that is related to his mental problems in 
service.  

Since the prior final decision in June 2003, new evidence 
relevant to the Veteran's anxiety and depression claim has been 
added to the claims file.  Such evidence includes VA treatment 
records dated from 2003 through 2009; a note  indicating that the 
Veteran failed to report to a scheduled VA examination in 
February 2005; a July 2006 letter from the Kansas Soldiers' Home 
in Fort Dodge, Kansas, indicating that the Veteran was a resident 
of their facility from October 2004 to April 2005; treatment 
records from the Kansas Soldiers' Home in Fort Dodge, Kansas, 
dated in 2004; a December 2009 letter from the Kansas Soldiers' 
Home in Fort Dodge, Kansas, indicating that the they could not 
locate any of the Veteran's records for the time period of 
January 2005; treatment records from St. Catherine Hospital in 
Garden City, Kansas, dated in 2004; treatment records from 
Montfort Jones Memorial Hospital in Kosciusko, Mississippi, dated 
in 2006; and a note indicating that the Veteran failed to report 
to a scheduled VA PTSD examination in May 2007.  

VA treatment records document continuing treatment for an 
acquired psychiatric disorder, which has been alternatively 
diagnosed as bipolar affective disorder, PTSD, anxiety, 
depression, adjustment disorder, schizoaffective disorder, mood 
disorder, drug dependence, and polysubstance abuse.  Records from 
the Kansas Soldiers' Home reveal treatment for substance abuse.  
Records from St. Catherine Hospital reveal diagnosis of and 
treatment for severe major depressive disorder, recurrent without 
psychotic features.  Records from Montfort Jones Memorial 
Hospital reveal treatment for suicidal ideation, with a 
questionable history of bipolar affective disorder and 
schizophrenia.   Significantly, upon his discharge from inpatient 
services in September 2008, the Veteran's treating physician 
noted that the Veteran's medical history included several 
hospitalizations for bipolar disorder, which included a 
hospitalization at Walter Reed Army Hospital.  

As the evidence had not previously been submitted to agency 
decision-makers and is not cumulative or redundant of other 
evidence of record, the evidence is new under 38 C.F.R. § 
3.156(a) (2009).  The evidence is also material as it suggests 
that the Veteran's current bipolar disorder either had its onset 
inservice or is otherwise related to the psychiatric treatment he 
received at that time.  Accordingly, the Veteran's request to 
reopen the claim for service connection for an acquired 
psychiatric disorder is granted.  


ORDER

New and material evidence having been received, the application 
to reopen a claim of entitlement to service connection for PTSD 
is granted.  

New and material evidence having been received, the application 
to reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder (other than PTSD) is granted.  


REMAND

Having determined that the claims for entitlement to service 
connection for PTSD and anxiety and depression should be 
reopened, the Board finds that additional development is required 
in order to satisfy VA's obligations under the VCAA.  

A review of the Veteran's VA treatment records indicates that he 
was discharged from inpatient care at the VA Eastern Kansas 
Health Care System -- Colmery-O'Neil VA Medical Center in Topeka, 
Kansas, in September 2008.  The discharge summary indicated that 
the Veteran was relocated to Mississippi to be closer to his 
family, and that an arrangement plan had been made for him to 
have follow-up treatment through VA Medical Center (VAMC) in 
Jackson, Mississippi.  However, treatment records from the 
Jackson VAMC were never associated with the claims folder.   VA 
has a duty to obtain all relevant VA and governmental records 
prior to adjudication of a claim.  38 U.S.C.A § 5103A(c)(3); Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (observing that any VA 
treatment records that have been generated up to and including 
the date of the Board's decision, whether or not filed in the 
appellant's claims folder, are in the constructive possession of 
the Board and must be considered).  All VA outpatient treatment 
records since September 2008 regarding the Veteran's treatment 
should be obtained and associated with the claims folder.  

With respect to the Veteran's claim for service connection for 
PTSD, he indicated that he was a member of the only military 
police unit at Seneca Army Depot in Seneca County, New York, when 
he was shot at by other military policemen after responding to an 
alarm in May 1975, causing him to develop anxiety and suicidal 
thoughts.  The RO should make an attempt to verify this stressor 
by sending the Veteran's claim to the U.S. Army and Joint 
Services Records Research Center (JSRRC).

With respect to the claims for service connection for PTSD and 
anxiety and depression, the RO should arrange for the Veteran to 
undergo a VA examination at an appropriate VA medical facility to 
determine the likely date of onset of the current psychiatric 
symptomatology and whether any current psychiatric disorder is 
due to service or his service-connected disability.  The Veteran 
must be advised of the importance of reporting to the scheduled 
VA examination and of the possible adverse consequences, to 
include denial of his claim, of failing to so report.  See 38 
C.F.R. § 3.655 (2009).

The Veteran also seeks to reopen his previously-denied claim of 
entitlement to service connection for a right knee disability, to 
include as secondary to the service-connected left knee 
disability.  The Board notes that in September 1998, the RO 
denied service connection for a chronic right knee disability 
because a review of the claims file did not show any evidence of 
a chronic right knee disability incurred in or aggravated by 
service, nor resulting from the Veteran's service-connected left 
knee condition.  However, the Veteran was not provided with 
adequate notice in accordance with the United States Court of 
Appeals for Veterans Claims (Court) holding in Kent v. Nicholson, 
20 Vet. App. 1 (2006), with respect to his right knee claim.  In 
claims to reopen based on new and material evidence, VA is 
required to look at the bases for the denial in the prior 
decision and to provide the claimant with a notice letter that 
describes what evidence would be necessary to substantiate those 
elements required to establish service connection that were found 
insufficient in the previous denial.  As such, on remand, the RO 
should provide the Veteran with adequate Kent notice with respect 
to his previously-denied right knee claim.  

The Veteran also seeks entitlement to an evaluation in excess of 
10 percent for postoperative medial meniscectomy of the left knee 
with degenerative changes.  In a July 2008 statement, the Veteran 
indicated "over the years my conditions on both knees have only 
gotten worse."  Based on the foregoing, as well as the fact that 
the Veteran last underwent a VA joints examination in July 2006, 
the Board finds that a remand for a new examination is warranted 
to determine the current severity of his postoperative medial 
meniscectomy of the left knee with degenerative changes.  38 
U.S.C.A. § 5103A(d) (West 2002); Caffrey v. Brown, 6 Vet. App. 
377 (1994); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain the Veteran's VA 
treatment records from the Jackson VAMC dated 
from September 2008 to the present, as well as 
any other VA treatment records since that time 
related to the disorders on appeal.  If any 
identified records are deemed unavailable, such 
should be stated and noted in the record.

2.  After undertaking the above development, 
the RO should provide the Veteran with updated 
Veterans Claims Assistance Act of 2000 (VCAA) 
notice in accordance with the United States 
Court of Appeals for Veterans Claims (Court) 
holding in Kent v. Nicholson, 20 Vet. App. 1 
(2006), with respect to his application to 
reopen his claim for entitlement to service 
connection for a right knee disability. 

3.  The RO should then attempt to verify the 
following stressor with the U.S. Army and Joint 
Services Records Research Center (JSRRC): 
whether there is documentation of shots being 
fired or race-related fighting/tension at 
Seneca Army Depot in May 1975.  

If the RO lacks the specific information 
necessary to seek verification of the Veteran's 
identified stressor, the RO should make an 
express determination describing its efforts to 
attain additional information from the Veteran 
and whether additional attempts to verify the 
stressors would be futile.

4.  Next, the Veteran should be afforded a VA 
psychiatric examination to determine the nature 
and likely etiology of any currently diagnosed 
psychiatric disorder.  The claims folder should 
be made available to the examiner for review 
and all indicated testing should be conducted.  
Based on the examination and review of the 
record, the examiner should identify all 
psychiatric impairment that is present and 
describe the nature of any that has been 
identified.  As to any psychiatric disorder 
diagnosed, the examiner should offer an opinion 
as to whether it is at least as likely as not 
(a 50 percent probability or greater) that 
the condition had its onset in service or is 
otherwise etiologically related to service.  
The examiner must address the psychiatric 
treatment and diagnoses that the Veteran 
received in service and the relationship, if 
any, it has to his current psychiatric 
diagnoses.  

Further, if the examiner concludes that the 
Veteran has PTSD, the examiner should further 
identify the stressor(s) considered to have 
caused the disorder.  The opinion should 
adequately summarize the relevant history and 
clinical findings, and provide explanations as 
to all medical conclusions rendered.

Detailed rationale should be provided with all 
opinions rendered.  If the examiner cannot 
provide an opinion without resorting to mere 
speculation, such should be stated with 
supporting rationale.

5.  Then, the RO should afford the Veteran a 
new VA joints examination to determine the 
current nature and extent of his service-
connected postoperative medial meniscectomy of 
the left knee with degenerative changes.  All 
indicated evaluations, studies, and tests 
deemed necessary should be accomplished and all 
findings reported in detail.  The claims folder 
should be made available for review in 
connection with the examination.  

The examiner should describe all symptomatology 
pertaining to the left knee including, but not 
limited to, loss of range of motion, 
instability, subluxation, and ankylosis.  
Additionally, the examiner should state whether 
there is additional functional limitation due 
to factors such as pain, weakness, 
fatigability, or incoordination.  The examiner 
is also asked to comment on any functional 
impairment due to the service-connected 
disability, to include impact on daily life 
and/or employment.  If there is no pain, no 
limitation of motion and/or no limitation of 
function, such findings should be noted in the 
examination report.  

6.  Thereafter, the RO should readjudicate the 
issues on appeal.  If any benefit sought is not 
granted, issue a supplemental statement of the 
case and afford the appellant and his 
representative an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


